Citation Nr: 0729514	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from June 1966 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In June 2005, the Board remanded the claim for 
additional development.  


FINDING OF FACT

The veteran has residuals of a left ankle injury as a result 
of his service.


CONCLUSION OF LAW

Residuals of a left ankle injury were incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he sustained a left ankle injury 
after he stepped on a punji stake during an ambush in 
Vietnam, and that he was evacuated to a battalion aid 
station, where he received treatment for seven to ten days.  
He further asserts that infection from this wound eventually 
caused his left ankle arthritis. 

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the 




evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154(b); see also 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The Board notes that that service connection is currently in 
effect for PTSD based upon participation in combat in 
Vietnam.  In addition, the veteran's personnel file shows 
that he served in Vietnam in 1969 with a Marine Corps 
infantry unit, during which time his principal duty was 
"ammo man" (ammunition carrier).  Accordingly, 
participation in combat is established and the veteran is 
entitled to the presumption at 38 U.S.C.A. § 1154(b).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). 

The veteran's entrance examination report, dated in April 
1966, shows that no scars of the left lower extremity were 
noted.  The service medical records do not show any treatment 
for left ankle symptoms.  The veteran's separation 
examination report, dated in December 1969, notes a 51/2-inch 
scar at the lower left leg, and a 51/2-inch scar at the left 
ankle.  In an associated "report of medical history," he 
denied a history of broken bones and foot trouble.  An 
examination report, dated in July 1973 (apparently performed 
in association with reserve duty), notes (otherwise 
undescribed) scars of the left ankle.  

As for the post-service medical evidence, it includes a 
statement from Kenneth Jung, M.D., dated in July 2005, which 
states that the veteran received treatment for left ankle 
symptoms in 1999, and that the veteran had reported left 
ankle symptoms that began about five years after he sustained 
an in-service punji stake injury.  Dr. Jung stated that the 
veteran was found to have a severe varus deformity of the 
ankle joint with end stage arthritis in the ankle and 
subtalar joints, and that the veteran 




underwent a left ankle and subtalar arthodesis with an 
intramedullary rod in July 1999.  

VA medical evidence consists of progress notes, dated between 
2002 and 2007, and a VA examination report, dated in January 
2006.  The VA examination report shows that the impression 
was fused left ankle.  The examiner stated that the 
degeneration of the veteran's ankle, which had occurred over 
a number of years, and the subsequent ankle fusion, were 
"directly related" to the veteran's in-service injury.  The 
examiner further stated, "Even without having had a 
fracture, the infection in the joint could have started a 
progression of cartilage damage and subsequent cartilage 
degeneration leading to the arthritis."

The Board finds that service connection for residuals of a 
left ankle injury is warranted.  In this case, the veteran 
has stated that he stepped on a punji stake during combat in 
Vietnam, in which he injured his left ankle.  His statements 
are consistent with the circumstances, conditions, and 
hardships of his service.  See 38 U.S.C.A. § 1154(b).  No 
scars of the left lower extremity were noted in his entrance 
examination report, and his separation examination report 
shows that he had two 51/2-inch scars were noted in his left 
lower extremity, to include the left ankle.  Finally, in a 
competent medical opinion, a VA examiner linked the veteran's 
subsequent arthritis to infection, and the examiner indicated 
that the veteran's left ankle fusion was necessitated by his 
arthritis.  There is no competent countervailing opinion of 
record.  Accordingly, the Board finds that service connection 
for residuals of a left ankle injury is warranted.   

As the Board has granted the veteran's claim for service 
connection, a discussion of the duty to notify and assist is 
unnecessary.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. 
§ 3.159.  Any potential failure of VA in fulfilling its 
duties to notify and 



assist the veteran is harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Service connection for residuals of a left ankle injury is 
granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


